Citation Nr: 1452903	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a heat stroke.

2.  Entitlement to service connection for residuals of a heat stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 23, 1975 to September 25, 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for residuals of a heat stroke is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 1978 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a stroke.

2.  The evidence received since the April 1978 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a heat stroke.



CONCLUSIONS OF LAW

1.  The April 1978 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final April 1978 rating decision is new and material; the criteria to reopen the claim for service connection for residuals of a heat stroke have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Without deciding whether the notice and development requirements of Veterans' Claim Assistance Act (VCAA) have been satisfied with respect to the Veteran's claim, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for residuals of a stroke.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).
New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims file since the April 1978 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the April 1978 denial, there was no evidence that the Veteran had a stroke during active service.  In a September 2013 travel board hearing, the Veteran testified that he was hospitalized in July or August of 1975 at the Fort Sill hospital for heat stroke.  Additionally, the Veteran testified that he had difficulty putting his thoughts down on paper, remembering things once he did, understanding and reading what he had written down, problems with his memory, and getting lost and forgetting where he was or how to get to certain places.  The Veteran testified that he has had these symptoms for several years and they had worsened.  This evidence was not before the RO in April 1978 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the April 1978 decision and the claim must be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a stroke, is reopened, and to that extent only, the appeal is granted.


REMAND

At his September 2013 travel board hearing, the Veteran testified that he had a heat stroke in July or August 1975 and was treated at Reynolds Army Hospital, at For Sill, in Oklahoma.  These treatment records have not been associated with the claims file, and on remand, the AOJ is directed to try and obtain them and associate them with the Veteran's file.  

Additionally, the Veteran testified that he was receiving treatment at the Fayetteville VA facility in North Little Rock, Arkansas, and from a civilian doctor.  These treatment records should be obtained and associated with the Veteran's claims file.
The Veteran further testified that he had difficulty putting his thoughts down on paper, remembering things once he did, understanding and reading what he had written down, problems with his memory, forgetting things, getting lost and forgetting where he was or how to get to certain places.  The Veteran testified that he has had these symptoms for several years and they had worsened.  An examination is necessary to determine what, if any, residuals of his asserted heat stroke the Veteran might have and the relationship and etiology of the Veteran's current symptoms to his active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his residuals of a stroke, to include any records from July or August 1975, from the Reynolds Army Hospital at Fort Sill, Oklahoma, and from the Fayetteville VA facility in North Little Rock, Arkansas.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment, to include treatment from the civilian doctor who prescribed him with medication for his shaking, and to identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to his treatment for his residuals of a stroke.  

If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2014). Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

4. After the above has been completed, schedule the Veteran for a VA examination to determine the existence and etiology of his residuals of a heat stroke.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to:

a. Whether the Veteran is diagnosed with a physical or mental condition as a result of his heat stroke;

b. Whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's symptoms of memory loss, concentration and comprehension problems, forgetfulness, and a loss of sense of direction were caused by, or related to, active service;

c. If the examiner determines that the Veteran's symptoms are not etiologically related to active service, whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's symptoms of memory loss, concentration and comprehension problems, forgetfulness, and a loss of sense of direction were caused by, or aggravated by any of his service-connected disabilities.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The examiner is informed that for VA purposes, aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the baseline before the onset of the aggravation.

5. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the VA examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


